—In an action to recover damages for personal injuries and breach of warranty, defendant appeals from an order of the Supreme Court, Westchester County (Gurahian, J.), dated December 14, 1984, which denied its motion to dismiss the action for want of prosecution and granted plaintiff’s cross motion for an extension of time to serve a complaint.
Order affirmed, with costs.
Special Term properly exercised its discretion based upon a demonstration of reasonable excuse for delay, an adequate affidavit of merits and the absence of prejudice to defendant. Lazer, J. P., Thompson, Rubin and Kunzeman, JJ., concur.